               Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 1 of 13
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 8/6/2020


    In re:

    ANDRAS FRANKL,
                                                               Adv. Pro. No. 18-1619 (MKV)

                                 Debtor.


    COMBINED          RESOURCES        INTERIORS,
    INC.,

                                 Appellant,                        No. 19-CV-6799 (RA)

    v.                                                            OPINION AND ORDER

    ANDRAS FRANKL,

                                 Appellee.


RONNIE ABRAMS, United States District Judge:

             Appellant-Creditor Combined Resources Interiors, Inc. appeals from an order of the United

States Bankruptcy Court for the Southern District of New York (Vyskocil, J.) dismissing

Combined Resources’s adversary proceeding against the Chapter 7 Appellee-Debtor, Andras

Frankl. For the reasons set forth below, the order of the Bankruptcy Court is affirmed.

                                BANKRUPTCY COURT PROCEEDING

             On May 2, 2018, Frankl filed a voluntary petition (“the Petition”) for relief under Chapter

7 of the United States Bankruptcy Code. See Ch. 7 Dkt. 1. 1 Notice of the Petition (the “Notice”)

was sent to all creditors, including Combined Resources, via certified mail on May 5, 2018. See


1
 This Opinion uses the following citations: “Ch. 7 Dkt.” for the primary Chapter 7 proceeding initiated by
Frankl (Case No. 18-11283 (MKV)); “Bankr. Dkt.” for the adversary proceeding initiated by Combined
Resources (Case No. 18-1619 (MKV)); and “Bankr. Op.” for the Bankruptcy Court’s opinion and order
dismissing the adversary proceeding against Frankl.
          Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 2 of 13




Ch. 7 Dkt. 6 (Certificate of Mailing). The first page of the Notice instructed the parties to “read

both pages carefully” as it contained important information regarding meeting dates and deadlines

in the case. Id. Specifically, the Notice explained that an 11 U.S.C. § 341 meeting of creditors was

scheduled for June 7, 2018 (“the 341 Meeting”), and that any creditor seeking to object to a

discharge of debt had to initiate an adversarial proceeding against Frankl by August 6, 2018 (the

“Objection Deadline”)—sixty days from the date first set for the 341 Meeting. See id. The sixty-

day deadline to file the adversary complaint seeking a discharge of debt was set in accordance with

Federal Bankruptcy Rule 4007(c), which provides that “a complaint to determine the

dischargeability of a debt . . . shall be filed no later than 60 days after the first date set for the

meeting of creditors under §341(a).” The 341 Meeting was later adjourned to August 21, 2018

which allowed Frankl, then-incarcerated on second degree grand larceny charges, to participate

telephonically. See Bankr. Dkt. 7-7 (341 Meeting Transcript); Dkt. 9-7 (Correspondence

Regarding Telephonic 341 Meeting).

       On August 30, 2018—twenty-four days after the Objection Deadline—Combined

Resources filed an adversary complaint against Frankl objecting to the dischargeability of a

$79,216.18 debt allegedly owed to Combined Resources for construction work provided to Frankl.

See Bankr. Dkt. 1. In his answer to the complaint, Frankl did not raise the untimeliness of the

adversary proceeding under Bankruptcy Rule 4007(c) as an affirmative defense.

       On December 14, 2018, Combined Resources moved for summary judgment on its

adversary complaint pursuant to Bankruptcy Rule 7056. See Bankr. Dkt. 7. On January 23, 2019,

Frankl filed a cross-motion for summary judgment in which he argued for the first time that the

adversary complaint should be dismissed because it was not filed within Bankruptcy Rule

4007(c)’s sixty-day statute of limitations period. See Bankr. Dkt. 9. In its reply brief in further



                                                  2
           Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 3 of 13




support of its motion for summary judgment and in opposition to Frankl’s cross-motion for

summary judgment, Combined Resources argued that Frankl waived the right to raise an

untimeliness defense by failing to assert it in his answer or in a pre-answer motion. See Bankr.

Dkt. 10.

       At a hearing on the parties’ competing summary judgment motions, Bankruptcy Judge

(now District Judge) Vyskocil directed the parties to submit supplemental briefing regarding

whether the Bankruptcy Court could construe Frankl’s cross-motion for summary judgment as a

motion to amend his answer, which would allow Frankl to raise the untimeliness defense. See

Bankr. Op. at 4; see Bankr. Dkts. 11-12 (Supplemental Briefing). In its supplemental brief to the

Bankruptcy Court, Combined Resources argued that Frankl’s cross-motion for summary judgment

could not be construed as a motion to amend his answer because responsive pleadings “must

affirmatively state any avoidance or affirmative defense, including . . . statute of limitations.”

Bankr. Dkt. 11 at 3. Combined Resources also contended that if the Bankruptcy Court did decide

to construe Frankl’s cross-motion for summary judgment as a motion to amend his answer,

Combined Resources should be entitled to equitable tolling of Bankruptcy Rule 4007(c)’s statute

of limitations to allow it to file its adversary complaint in a timely fashion. Id. at 4. In his

supplemental reply brief, Frankl responded that absent undue prejudice, the Bankruptcy Court had

the inherent discretion to construe a cross-motion for summary judgment as a motion to amend,

and that Combined Resources was not entitled to equitable tolling because Frankl was not at fault

for Combined Resources’s failure to file the adversary complaint within the statute of limitations.

Bankr. Dkt. 12 at 2-4.




                                                3
          Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 4 of 13




       On July 11, 2019, Judge Vyskocil issued an opinion and order granting Frankl’s cross-

motion for summary judgment, denying Combined Resources’s motion for summary judgment,

and dismissing the adversary proceeding. See Bankr. Op. at 2. First, Judge Vyskocil held that

Frankl’s cross-motion for summary judgment could be construed as a motion to amend his answer.

Id. at 7. Although affirmative defenses usually must be raised in responsive pleadings, she

reasoned, a bankruptcy court has the discretion to construe a summary judgment motion as one to

amend absent prejudice to the opposing party. Id. Next, Judge Vyskocil denied Combined

Resources’s request to equitably toll Rule 4007(c)’s sixty-day statute of limitations. Id. at 9. She

found that Combined Resources failed to diligently pursue its rights to warrant equitable tolling

and that no extraordinary circumstances, such as fraud or misrepresentation by Frankl, existed to

justify equitable relief. Id. at 9-10. Judge Vyskocil declined to address the merits of Combined

Resources’s motion for summary judgment in light of her ruling that the adversary complaint was

time-barred. Id. at 12.

                                  PROCEDURAL HISTORY

       On August 1, 2019, Combined Resources filed an amended notice of appeal of Judge

Vyskocil’s July 11, 2019 opinion. Dkt. 5. Combined Resources filed a brief in support of its appeal

on October 4, 2019, Dkt. 8, Frankl filed his brief in opposition on November 4, 2019, Dkt. 9, and

Combined Resources filed its reply on November 11, 2019, Dkt. 10.

                                      LEGAL STANDARD

       District courts have appellate jurisdiction over “final judgments, orders, and decrees” of

bankruptcy courts under 28 U.S.C. § 158(a)(1). A district court reviews a bankruptcy court’s

findings of fact for clear error and its conclusions of law de novo. See In re Bayshore Wire Prods.

Corp., 209 F.3d 100, 103 (2d Cir. 2000). “Mixed questions of fact and law are subject to de novo



                                                 4
          Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 5 of 13




review.” Babitt v. Vebeliunas, 332 F.3d 85, 90 (2d Cir.2003). “A finding of fact is clearly erroneous

when ‘the reviewing court on the entire evidence is left with the definite and firm conviction that

a mistake has been committed.’” Adler v. Lehman Bros. Holdings Inc. (In re Lehman Bros.

Holdings Inc.), 855 F.3d 459, 469 (2d Cir. 2017) (quoting Anderson v. City of Bessemer, 470 U.S.

564, 573 (1985)). “Harmless error, meaning an error not inconsistent with substantial justice or

that does not affect the parties’ substantial rights, is not grounds for reversal.” McNerney v. ResCap

Borrower Claims Trust (In re Residential Capital, LLC), 563 B.R. 477, 485 (S.D.N.Y. 2016).

        “Matters left to the [bankruptcy] court’s discretion are reviewed for abuse of discretion.”

In re Adelphia Commc’ns Corp., 342 B.R. 122, 126 (S.D.N.Y. 2006) (internal quotation marks

omitted). “A bankruptcy court abuses its discretion when its ruling is based on an erroneous view

of the law or a clearly erroneous assessment of the evidence.” In re Soundview Elite Ltd., 646 Fed.

App’x 1 (2d Cir. 2016).

       “A district court may affirm, modify, or reverse a bankruptcy judge’s judgment, order, or

decree or remand with instructions for further proceedings.” Margulies v. Hough (In re Margulies),

566 B.R. 318, 328 (S.D.N.Y. 2017) (citation omitted).

                                           DISCUSSION

       On appeal, Combined Resources seeks a ruling that the Bankruptcy Court erred in: (1)

granting summary judgment to Frankl on statute of limitations grounds when Frankl failed to assert

a statute of limitations defense in his answer or in a pre-answer motion; and (2) ruling that

Combined Resources was not entitled to equitable tolling of the statute of limitations to file its

Federal Bankruptcy Rule 4007(c) adversary complaint in objection to Frankl’s debt discharge. See

Dkt. 6 (“Issues and Record on Appeal). Combined Resources urges the Court to review both issues

on appeal de novo, as it alleges that there are no facts in dispute. Combined Resources Br., Dkt. 8



                                                  5
           Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 6 of 13




at 2. Although it is true that there are no factual disputes on appeal, de novo review is not the

proper standard of review for either issue raised by Combined Resources.

         The Second Circuit reviews a district court’s decision to construe a motion for summary

judgment as a motion to amend for abuse of discretion. In Monahan v. New York City Dep’t of

Corrections, for instance, the Second Circuit held that although “an affirmative defense [] should

be raised in the defendant’s answer, the [] court has the discretion to entertain the defense when it

is raised in a motion for summary judgment, by construing the motion as one to amend the

defendant’s answer.” 214 F.3d 275, 283 (2d Cir. 2000) (citing Block v. First Blood Assocs., 988

F.2d 344, 350 (2d Cir.1993)). The Monahan court thus reviewed the district court’s decision to

construe the summary judgment motion as a motion to amend the answer for abuse of discretion.

See 214 F.3d at 283. District courts similarly review bankruptcy court decisions to grant or deny

leave to amend for an abuse of discretion. See, e.g., In re Barquet Grp., Inc., 486 B.R. 68, 72

(S.D.N.Y. 2012); Urban v. Hurley, 261 B.R. 587, 592 (S.D.N.Y. 2001).

         In Zerilli-Edelglass v. New York City Transit Auth., 333 F.3d 74, 81 (2d Cir. 2003), the

Second Circuit held that decisions regarding equitable tolling are also subject to abuse of discretion

review. In so doing, the Circuit stated that it was “mindful that in South v. Saab Cars USA, Inc.,

28 F.3d 9 (2d Cir.1994), we indicated that the standard of review was de novo,” but that the Saab

Cars “holding was inconsistent with the cases cited in the text.” Zerilli-Edelglass, 333 F.3d at 81

n.7. District courts within the Second Circuit have since followed the approach set forth in Zerilli-

Edelglass and reviewed bankruptcy court decisions regarding equitable tolling for an abuse of

discretion. See, e.g., In re Dy, No. 13 CV 6498 BMC, 2014 WL 65350, at *3 (E.D.N.Y. Jan. 8,

2014).




                                                  6
                  Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 7 of 13




               Accordingly, the Court now reviews both issues on appeal for an abuse of discretion. For

     the reasons that follow, the Court holds (1) that the Bankruptcy Court did not abuse its discretion

     in construing Frankl’s cross-motion for summary judgment as a motion to amend his answer; and

     (2) that the Bankruptcy Court did not abuse its discretion in denying Combined Resources’s

  request for equitable tolling of the statute of limitations to file its adversary complaint. The

  judgment of the Bankruptcy Court is thus affirmed.

I.             The Bankruptcy Court Did Not Abuse its Discretion in Construing Frankl’s Cross-
               Motion for Summary Judgment as a Motion to Amend

               In arguing that a cross-motion for summary judgment cannot be construed as a motion to

     amend a responsive pleading, Combined Resources relies primarily on the argument raised in its

     supplemental briefing before the Bankruptcy Court, see Bankr. Dkt. 11, namely that Federal Rule

     8(c)(1), which applies to bankruptcy proceedings through Bankruptcy Rule 7008, mandates that

     responsive pleadings “must affirmatively state any avoidance or affirmative defense, including . .

     . statute of limitations.” See Combined Resources Br. at 7 (alteration in original). Combined

     Resources thus contends that Frankl waived his timeliness defense because he raised his

     Bankruptcy Rule 4007(c) statute of limitations defense in a cross-motion for summary judgment

     instead of in its responsive pleading. See id.

               Judge Vyskocil correctly noted, however, that Federal Rule 8(c)(1) must be read in

     conjunction with Federal Rule 15(a), which instructs courts to “freely give leave” to amend

     responsive pleadings when “justice so requires.” See Bankr. Op at 6-7 (citing Kontrick v. Ryan,

     540 U.S. 443, 459 (2004) (holding that an answer in a bankruptcy proceeding can be amended to

     add a statute of limitations defense under Federal Rule 15(a)) so long as the request is made before

     final adjudication on the merits)). 2 The Second Circuit has recognized that such a construction is


     2
         Bankruptcy Rule 7015 provides that Federal Rule of Civil Procedure 15 applies in adversary proceedings.
                                                           7
               Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 8 of 13




  plainly within the discretion of the presiding judge. See Monahan, 214. F.3d at 283 (“[T]he court

  has the discretion to entertain [an affirmative defense] when it is raised in a motion for summary

  judgment by construing the motion as one to amend the defendant’s answer . . . absent evidence

  of undue delay, bad faith or dilatory motive on the part of the movant, undue prejudice to the

  opposing party, or futility”).

             As Judge Vyskocil recognized, under Second Circuit law, amendment is deemed

  prejudicial if it would “(1) require the opponent to expend significant additional resources to

  conduct discovery and prepare for trial; (2) significantly delay the resolution of the dispute; or (3)

  prevent the plaintiff from bringing a timely action in another jurisdiction.” See Bankr. Op. at 8

  (quoting Monahan, 214 F.3d at 284). Combined Resources would not face undue prejudice if

  Frankl were granted leave to amend, Judge Vyskocil held, because no discovery had taken place

  and dismissal would in fact hasten, not delay, the resolution of the dispute. See Bankr. Op. at 8.

  She further noted that “[w]hile such an outcome is surely detrimental to [Combined Resources’s]

  cause, it does not constitute ‘undue prejudice’ as articulated by the Second Circuit.” Id.

             It was well within Judge Vyskocil’s discretion to construe Frankl’s summary judgment

  cross-motion as a motion to amend his answer. Her ruling neither rested on an error of law nor

  was it outside the range of permissible decisions. See In re Aquatic Dev. Grp., Inc., 352 F.3d 671

  (2d Cir. 2003) (holding that an abuse of discretion on the part of a bankruptcy court is either “(1)

  a decision resting on an error of law . . . or (2) a decision that . . . cannot be located within the

      range of permissible decisions”).

II.          The Bankruptcy Court Did Not Abuse Its Discretion in Holding That Combined
             Resources Was Not Entitled to Equitable Tolling of the Statute of Limitations

             Because Combined Resources commenced the adversary proceeding after the sixty-day

  deadline mandated by Bankruptcy Rule 4007(c), the action must be dismissed unless an equitable

                                                    8
            Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 9 of 13




defense applies. See Kontrick, 540 U.S. at 447-48 n.3 (holding that because Bankruptcy Rule

4007(c) is a statute of limitations as opposed to a jurisdictional restriction, it is subject to equitable

defenses such as tolling); accord In re Benedict, 90 F.3d 50, 54 (2d. Cir. 1996) (same). On this

issue, Combined Resources again relies on an argument it made to the Bankruptcy Court in its

supplemental briefing, see Bankr. Dkt. 11 at 4, that even assuming Frankl’s cross-motion for

summary judgment is construed as a motion to amend his answer, Combined Resources is entitled

to equitable tolling of the Bankruptcy Rule 4007(c) statute of limitations, see Combined Resources

Br. at 9.

        The doctrine of equitable tolling “permits courts to extend a statute of limitations on a case-

by-case basis to prevent inequity.” Warren v. Gavin, 219 F.3d 111, 113 (2d. Cir. 2000). Equitable

tolling is considered to be “a drastic remedy applicable only in rare and exceptional

circumstance[s],” A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 144 (2d. Cir. 2011), and

“[t]he burden of demonstrating the appropriateness of equitable tolling . . . lies with the plaintiff.”

Boos v. Runyon, 201 F.3d 178, 185 (2d Cir. 2000). The parties agree that Combined Resources is

only entitled to equitable tolling if it establishes that “(1) [it] has been pursuing [its] rights

diligently, and (2) that some extraordinary circumstances stood in [its] way.” A.Q.C., 656 F.3d at

144; see also Combined Resources Br. at 10 (citing A.Q.C., 656 F.3d at 144); Opposition Br., Dkt.

9 at 11 (same).

        A.        The Bankruptcy Court’s Holding that Combined Resources Did Not Pursue
                  Its Rights Diligently Was Not an Abuse of Discretion

        Combined Resources first argues that the balance of equities favors tolling Rule 4007(c)’s

statute of limitations because it has been pursuing its rights diligently and only filed the adversary

complaint three weeks late due to a “common legal mistake.” Combined Resources Br. at 8, 12.

Specifically, Combined Resources contends that it believed that the filing deadline under Rule

                                                    9
         Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 10 of 13




4007(c) of the Bankruptcy Rules was sixty days after the date on which the 341 Meeting was held,

rather than sixty days after the date on which it was first scheduled. Id. at 5, 12. A common legal

mistake, or “excusable neglect,” however, is insufficient to justify equitable tolling. See Saab Cars,

28 F.3d at 12 (stating that the principles of equitable tolling do not extend to what “is at best a

garden variety claim of excusable neglect”) (internal quotation marks and citations omitted). Judge

Vyskocil correctly noted that “excusable neglect” is not listed in Bankruptcy Rule 9006(b)(3) as a

reason a court may enlarge the time to act under Rule 4007(c). See Bankr. Op. at 11. Notably, Rule

9006(b)(3)’s predecessor, Bankruptcy Rule 906, did permit a showing of excusable neglect to

extend the time to file a dischargeability of debt complaint. Id.; see also In re Figueroa, 33 B.R.

298, 300 (Bankr. S.D.N.Y. 1983). But when Congress amended the Bankruptcy Rules in 1983, it

removed excusable neglect as a justification for extending the time to file an adversary complaint

under Rule 4007(c). See In re Figueroa, 33 B.R. at 300.

       Here, Combined Resources was explicitly put on notice that the deadline to object to

Frankl’s debt discharge was August 6, 2018. See Ch. 7 Dkt. 6. The Notice unambiguously stated

in bold letters, “Filing deadline: 8/6/18,” and neither stated nor implied that the deadline was

contingent on the date on which the 341 Meeting was held. Id. Combined Resources’s purported

belief that the deadline ran from sixty days after the date on which the 341 Meeting was held—

rather than the date on which it was first scheduled—is not supported by either the circulated

Notice or by the plain language of Rule 4007(c). See Fed. Bankr. Rule 4007(c) (“a complaint to

determine the dischargeability of a debt under § 523(c) shall be filed no later than 60 days after

the first date set for the meeting of creditors under § 341(a)”) (emphasis added).

       While the denial of equitable relief may seem like a harsh result where, as here, the party

seeking equitable relief missed a filing deadline by a relatively short amount of time, courts have



                                                 10
         Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 11 of 13




noted that the denial of equitable tolling is nonetheless appropriate when it is sought in response

to “largely a self-inflicted wound.” Johnson v. Nyack Hosp., 86 F.3d 8, 13 (2d Cir. 1996) (internal

quotation marks and citations omitted); see also Webster v. Potter, 746 F. Supp. 2d 635, 640

(S.D.N.Y. 2010) (holding that that equitable tolling did not apply to a ninety-day limitations period

where employee’s claims were filed three days late). Judge Vyskocil further noted that a strict

reading of Bankruptcy Rule 4007(c)’s sixty-day deadline to file a complaint against

dischargeability of debt is supported by the rule’s policy objective of assuring that parties to a

bankruptcy proceeding will know within a set period of days which debts are subject to an

exception to discharge. Bankr. Op. at 8-9 (quoting Neeley v. Murchison, 815 F.2d 345, 346-47 (5th

Cir. 1987); see also In re Bressler, 600 B.R. 739, 750 (Bankr. S.D.N.Y. 2019), reconsideration

denied, No. 18-13098 (MG), 2019 WL 2382947 (Bankr. S.D.N.Y. June 4, 2019) (remarking that

the underlying purposes of the Federal Bankruptcy Rules are to provide creditors and debtors with

“[a] fresh start, prompt administration, finality and certainty of relief”).

        Moreover, while Rule 4007(c) provides an explicit mechanism by which a party may seek

an extension to file a complaint “for cause,” it mandates that any such extension request “shall” be

filed before the sixty-day deadline has expired. See Fed. Bankr. R. 4007(c). Combined Resources

made no such request for an extension, either before or after the expiration of the deadline. See

Bankr. Op. 12 (“[H]ere, the Plaintiff simply ignored the statutory deadline and did not avail himself

of either a stipulation or a motion to extend the deadline to object.”).

        For all these reasons, Judge Vyskocil did not abuse her discretion in determining that

Combined Resources failed to pursue its rights diligently.




                                                  11
         Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 12 of 13




       B.      The Bankruptcy Court’s Holding That There Were No Extraordinary
               Circumstances Warranting Equitable Tolling of the Statute of Limitations
               Was Not an Abuse of Discretion

       Finally, even if Combined Resources had shown that it pursued its rights diligently, the

Bankruptcy Court did not abuse its discretion in holding that Combined Resources failed to

establish that extraordinary circumstances prevented it from filing its complaint within the statute

of limitations. As described by Judge Vyskocil, extraordinary circumstances may be present where

a plaintiff was unaware of his or her cause of action due to fraudulent or misleading conduct by

the defendant, or where the plaintiff actively pursued judicial remedies but filed a defective

pleading during the specified time period. Zerilli-Edelglass, 333 F.3d 74 at 80; see also Bankr.

Op. at 10 (citing Young v. United States, 535, U.S. 43, 50 (2002); Koch v. Christie’s Int’l PLC,

699 F .3d 141, 157 (2d Cir. 2012)).

       Combined Resources argues that an extraordinary circumstance prevented it from filing its

adversary complaint in a timely fashion because Frankl “[took] undue advantage of his

incarceration” to have the 341 Meeting adjourned from its noticed date. Combined Resources Br.

at 12. But the suggestion that the adjournment of the 341 Meeting due to Frankl’s incarceration

somehow misled Combined Resources about the Objection Deadline date is implausible. It is by

no fault of Frankl’s that Combined Resources may have erroneously believed that Bankruptcy

Rule 4007(c)’s sixty-day deadline to file an adversary complaint ran from the date on which the

341 Meeting was held as opposed to the date first set for the meeting. See Fed. Bankr. Rule 4007(c)

(“a complaint to determine the dischargeability of a debt under § 523(c) shall be filed no later than

60 days after the first date set for the meeting of creditors under § 341(a)” (emphasis added)).

       Combined Resources never filed a complaint, defective or otherwise, during the statute of

limitations period. It nonetheless suggests that equitable tolling is appropriate here because “there



                                                 12
          Case 1:19-cv-06799-RA Document 11 Filed 08/06/20 Page 13 of 13




is an incredibly short window to file the dischargeability of debt action.” Combined Resources Br.

at 12. Yet there is nothing extraordinary about this deadline, which applies to every adversary

proceeding regarding the dischargeability of a debt under the plain terms of Bankruptcy Rule

4007(c). Accordingly, Judge Vyskocil rightly held that “[e]xtraordinary circumstances simply do

not exist . . . where—as here—the plaintiff is aware of the deadline but fails to adhere to it or

timely ask for an extension.” Bankr. Op. at 10 (citation omitted). The Bankruptcy Court’s denial

of equitable tolling was thus not an abuse of discretion.

                                           CONCLUSION

         For the foregoing reasons, the Bankruptcy Court’s decision is affirmed. The Clerk of Court

is respectfully directed to close this case.

SO ORDERED.

Dated:      August 6, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge




                                                 13
